AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


  Kristy Michelle Wolff, FNP-C, ADN, BSN, MSN,
                      APRN,
                            Plaintiff              )
                        v.                         )                         Civil Action No.      3:17-cv-03339-CMC-SVH
                                                   )
                                                   )
 Bee Healthy Medical Weight Loss Clinic Lexington, )
  LLC; Julie, Coordinator; Valinda Mims, Clinical
                   Coordinator,
                           Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
O the plaintiff, Kristy Michelle Wolff, FNP-C, ADN, BSN, MSN, APRN, take nothing of the defendants, Julie,
Coordinator and Valinda Mims, Clinical Coordinator, and this action is dismissed with prejudice as to those defendants.
O the plaintiff, Kristy Michelle Wolff FNP-C, ADN, BSN, MSN, APRN, take nothing of the defendant, Bee Healthy
Medical Weight Loss Clinic Lexington, LLC, as to plaintiff’s Title VII claim and, this action is dismissed without
prejudice as to that claim.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Cameron McGowan Currie, Senior US District Judge, presiding. The Court
having adopted, as supplemented, the Report and Recommendation of US Magistrate Judge Shiva V. Hodges, granting
Defendants Julie and Valinda Mims’s motions to dismiss and, having granted in part Defendant’s Bee Healthy Medical
Weight Loss Clinic Lexington, LLC’s motion to dismiss.



Date: July 23, 2019                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
